DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on September 8, 2022 is acknowledged.
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected composition for treating a subterranean zone, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 8, 2022.
Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 requires "the mixture" recited in claim 2 to comprise a plurality of layers. According to the instant specification, the “plurality of layers” occurs after the mixture is placed within the fracture (see figures 2-3 and discussions thereof in the specification). However, claim 2 recites “a mixture” which is formed before introducing to the subterranean zone. It’s not clear whether “the mixture” recited in claim 3 limits both the recited mixture formed before introducing to subterranean zone and the recited mixture after introducing to subterranean zone to have plural layers, or, if “the mixture” recited in claim 3 refers to/limits only a mixture after it is introduced to the subterranean zone. Given the lack of proper antecedent basis for “the mixture” recited in claim 3, the scope of the claim is unclear.
For examination purposes, “the mixture” will be interpreted to mean that “the mixture” of claim 2 comprises a plurality of layers only after it is in the subterranean zone, creating multi-layer packing in the fracture.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Montalvo et al. (WO 2019156676 A1) in view of Lesko et al. (US 20120129737 A1).
Regarding claims 1,6, and 7, Montalvo discloses a method for treating a subterranean zone (0007), the method comprising:
introducing a degradable micro-fiber and a proppant to the subterranean zone (abstract), wherein the subterranean zone comprising fractures (abstract);
positioning the degradable micro-fiber and the proppant in the fractures of the subterranean zone, as the disclosure states that the fluid may be used in a subterranean zone following an initial fracturing operation (0007); and
creating microfractures in the subterranean zone (0023).
Montalvo further discloses that proppant particle size ranges 0.01-100 microns (0009), degradable micro-fiber particle size ranges 0.01-10 microns (0017), and an embodiment of said degradable micro-fiber is polylactic acid (PLA) (0056). However, Montalvo does not disclose that PLA is an acid-generating material.
Lesko teaches a similar method for treating a subterranean zone involving the use of a proppant and a channelant (abstract). Lesko further teaches that an embodiment of said channelant is PLA (0017); that PLA is a degradable, acid-generating material (0038); and that the acid generated by PLA can etch the formation of reactive rock such as carbonate, dolomite or sandstone, and that that etching can enlarge the open channels (0038).  Considering Lesko’s disclosure in [0038], it is evident that a PLA degradable micro-fiber, as disclosed by Montalvo, generates acid as it degrades. Therefore, the PLA degradable micro-fiber disclosed by Montalvo corresponds to the “acid-generating material” as presently recited. 
Further considering Lesko’s disclosure in [0038], the person having ordinary skill in the art would have been motivated to utilize a fracturing fluid comprising acid-generating PLA microfiber in a rock formation comprising reactive rock (e.g., carbonate, dolomite, or sandstone), in order to benefit from the ability of the reactive liquid acid (generated from PLA degradation) to etch the rock formation.  It would have been obvious to the person having ordinary skill in the art, therefore, to have utilized a fracturing fluid comprising acid-generating PLA microfibers and proppant to create microfractures, as disclosed by Montalvo, in a subterranean zone comprising a reactive rock (including a rock comprising carbonate mineral), as disclosed in Lesko, thereby generating acid within a subterranean zone to create microfractures, as presently recited.
Additionally, as set forth above, Montalvo discloses degradable PLA microfiber having an average diameter within a range of 0.01 to 10 microns [0017], and discloses a micro-proppant particle size ranging 0.01-100 microns (0009). It would have been obvious to the person having ordinary skill in the art to have utilized a micro-proppant having any particle size within the range disclosed by Montalvo, including a particle size which results in a PLA microfiber:micro-proppant average diameter ratio within the presently claimed range of 1.5:1 to 5:1. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
 Regarding claims 2, 4, and 5, Montalvo, modified by Lesko, discloses the method as outlined in the rejection of claim 1. Montalvo further discloses:
the acid-generating material, an embodiment of the degradable micro-fiber (see rejection of claim 1), and the proppant comprising the same fluid (abstract); and
introducing the mixture to the subterranean zone (abstract).
Montalvo teaches combining proppant slurry with fluid and degradable microfibers to form the fracturing fluid [0012], which corresponds to the presently recited step of mixing the acid-generating material and proppant to form a mixture. In [0023], Montalvo discloses pumping the fracturing fluid (i.e., the mixture) into the subterranean formation.
Regarding claim 3, Montalvo, modified by Lesko, discloses the method as outlined in the rejection of claim 2. Though Montalvo does not explicitly disclose the mixture comprising a plurality of layers, there is reasonable basis to conclude that in a fracturing operation as disclosed in Montalvo, the fluid is pumped into fractures of various cross-sectional dimensions, including fractures having a width/height wherein multiple layers of particles from the mixture in question enter the fracture.
Regarding claims 8-10, Montalvo, modified by Lesko, discloses the method as outlined in the rejection of claim 3. Montalvo further discloses a proppant particle size of as low as 10 nm, or 0.01 microns (0009).
Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to select any dimension within the range of 10-100,000 nm disclosed in Montalvo, including a value within the presently claimed range of less than or equal to 100 nm.
Regarding claim 11, Montalvo, modified by Lesko, discloses the method as outlined in the rejection of claim 1. Pertinent to the instant claim, Montalvo further discloses a proppant particle size ranges 0.01-100 microns (0009) and a degradable micro-fiber particle size ranges 0.01-10 microns (0017). It would have been obvious to the person having ordinary skill in the art to have utilized a micro-proppant having any particle size within the range disclosed by Montalvo, including a particle size which results in a PLA microfiber:micro-proppant average diameter ratio within the presently claimed range of 1.5:1 to 3:1. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
Regarding claim 19, Montalvo discloses a method for treating a subterranean zone (0007), the subterranean zone having natural microfractures (0023), the method comprising:
introducing a degradable micro-fiber and a micro-proppant, to the subterranean zone (abstract) and the micro-proppant has a particle size of about 100 microns [0009], which falls within the presently recited range of less than or equal to 150 micrometers, and therefore corresponds to the presently recited “small-sized proppant,” ,
creating induced microfractures in the subterranean zone using the mixture of the degradable micro-fiber and the micro-proppant (0023), and
positioning the micro-proppant within both the natural microfractures and the induced microfractures to keep the natural microfractures and the induced microfractures open, as the disclosure states that the fluid may be used in a subterranean zone following an initial fracturing operation (0007).
Montalvo further discloses that proppant particle size ranges 0.01-100 microns (0009), degradable micro-fiber particle size ranges 0.01-10 microns (0017), and an embodiment of said degradable micro-fiber is polylactic acid (PLA) (0056). However, Montalvo does not disclose that the PLA degradable micro-fiber is an acid-generating material.
Lesko teaches a similar method for treating a subterranean zone involving the use of a proppant and a channelant (abstract). Lesko further teaches that an embodiment of said channelant is PLA (0017); that PLA is a degradable, acid-generating material (0038); and that the acid generated by PLA can etch the formation and that that etching can enlarge the open channels (0038). Considering Lesko’s disclosure in [0038], it is evident that a PLA degradable micro-fiber, as disclosed by Montalvo, generates acid as it degrades. Therefore, the PLA degradable micro-fiber disclosed by Montalvo corresponds to the “acid-generating material” as presently recited.
Additionally, as set forth above, Montalvo discloses degradable PLA microfiber having an average diameter within a range of 0.01 to 10 microns [0017], and discloses a micro-proppant particle size ranging 0.01-100 microns (0009). It would have been obvious to the person having ordinary skill in the art to have utilized a micro-proppant having any particle size within the range disclosed by Montalvo, including a particle size which results in a PLA microfiber:micro-proppant average diameter ratio within the presently claimed range of 1:1 to 5:1. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Montalvo et al. (WO 2019156676 A1), modified by Lesko et al. (US 20120129737 A1), further in view of Nguyen et al (US 20160122618 A1).
The rejection of claim 11 over Montalvo in view of Lesko is incorporated here by reference.
Regarding claim 12, Montalvo, modified by Lesko, discloses the method as outlined in the rejection of claim 11. Pertinent to the instant claim, Montalvo discloses degradable micro-fibers in a fracturing fluid (abstract). Montalvo further discloses proppant density ranges 1.25 - 2.2 g/cm3 and that the proppant may be any suitable density, with lower densities associated with several advantages such as increased conductivity and more uniform distribution (0010). However, Montalvo is silent to the densities of the degradable micro-fibers.
Nguyen teaches a similar method as the one disclosed by Montalvo comprising a composition comprising self-degrading fibers (0006) and in which said self-degrading fibers can have any suitable density (0080). Nguyen further teaches density ranges of said self-degrading fibers 0.5 - 5 g/cm3 , and teaches that densities near the densities of the bridging agent and carrier fluid can provide a well-distributed and stable slurry (0080).
Given the similarities between the methods and the reasons for selection of densities disclosed in Montalvo and Nguyen, one would expect Nguyen’s teachings regarding selection of fiber density to be applicable to Montalvo’s fiber. Furthermore, considering the disclosures of Montalvo and Nguyen, the person having ordinary skill in the art would have been motivated to select any suitable density for Montalvo’s degradable microfiber in order to achieve the desired distribution and stability of the microfiber within the carrier fluid. It would have been obvious to the person having ordinary skill in the art, therefore, to have treated a subterranean zone with a fracturing fluid comprising a micro-proppant with a density ranging from 1.25-2.2 g/cm3 and a degradable micro-fiber, as suggested by modified Montalvo, by selecting any suitable density for the microfiber within Nguyen’s range of 0.5-5 g/cm3, such as a density equivalent to the microproppant density (1:1 ratio) ratio or less than the microproppant density (e.g., 2.5:1 ratio).
Regarding claim 13, Montalvo, modified by Lesko and Nguyen, discloses the method as outlined in the rejection of claim 12. Montalvo further discloses a proppant particle size ranging from 0.01 to about 100 microns (0009), which falls within the presently claimed range of less than or equal to 150 micrometers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN B SWECKER whose telephone number is (571)272-2618. The examiner can normally be reached Monday - Friday 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.B.S./Examiner, Art Unit 1766                                                                                                                                                                                                        
/RACHEL KAHN/Primary Examiner, Art Unit 1766